                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

LISA WYATT                          )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                CAUSE NO.: 1:20-CV-440-HAB
                                    )
DEKALB COUNTY GOVERNMENT,           )
DEKALB COUNTY PROBATION             )
DEPARTMENT, DEKALB COUNTY           )
BOARD OF COMMISSIONERS, CHIEF )
LAPHAM, AND DOTTY MILLER            )
                                    )
      Defendants.                   )
____________________________________)


                                   OPINION AND ORDER
       Plaintiff, Lisa Wyatt, sued the above-captioned Dekalb County entities (the County

Defendants), Chief Probation Officer Michael Lapham, and Human Resources Manager Dotty

Miller under the Age Discrimination and Employment Act (ADEA) after she was terminated from

her employment as a probation officer. (Second Am. Compl., ECF No. 45). Presently before the

Court is the Defendants’ Motion to Dismiss (ECF No. 47) filed on May 10, 2021. Plaintiff

responded in opposition (ECF No. 51) on May 26, 2021 to which Defendants replied (ECF No.

52) on June 2, 2021. Because the Court concludes that Plaintiff was not an “employee” under the

ADEA, the Defendants’ Motion to Dismiss will be GRANTED.

                                 APPLICABLE STANDARD

       When deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

Court accepts as true all factual allegations in the complaint and draws all inferences in favor of

the plaintiff. Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 2008). The allegations,


                                                1
however, must "give the defendant fair notice of what the...claim is and the grounds upon which

it rests," and the "[f]actual allegations must be enough to raise a right to relief above the speculative

level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and quotation

marks omitted). Stated differently, the complaint must include "enough facts to state a claim to

relief that is plausible on its face." Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009)

(internal citation and quotation marks omitted). To be facially plausible, the complaint must allow

"the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

                                   FACTUAL ALLEGATIONS

        The following facts are not necessarily objectively true, but, as required when reviewing a

motion to dismiss, the Court accepts as true all factual allegations in the Second Amended

Complaint and draws all inferences in favor of Wyatt as the non-moving party.

        Wyatt alleges that she began working for Dekalb County as a probation officer in July

1999. Wyatt, who at all material times related to the Second Amended Complaint was over 40

years old, held her position as a probation officer until her termination in November 2019. Wyatt’s

duties as a probation officer included providing supervision to individuals in cases assigned to her,

completing pre-sentence investigation reports, reporting probation violations, attending court

hearings, and attending to various other ministerial matters.

        Wyatt asserts that she worked under three different Probation Chiefs, the last of which was

Defendant Michael Lapham. Wyatt asserts that Chief Lapham, who is at least ten years younger

than Plaintiff, routinely filled open positions with individuals younger than Wyatt and, after she

was terminated, her position was filled by someone under 40 years old.




                                                   2
       In the final six months of her employment, Wyatt alleges that another probation officer,

Bailey Gasper (Gasper), began verbally abusing her. On October 16, 2019, she asserts that Gasper,

a 24-year-old female, sent her harassing emails. This prompted Wyatt to discuss with Chief

Lapham the possibility of filing a formal complaint against Gasper. Chief Lapham inquired as to

whether he could assist in resolving the issue between them, but Wyatt wanted to think about it

over the weekend. Chief Lapham did not follow up with Wyatt.

       On November 12, 2019, Wyatt contends that the final incident of verbal abuse occurred.

Wyatt was providing court coverage in the DeKalb Superior Court, at the same time Gasper had a

probation hearing for one of her probationers. At some point after the court proceedings ended,

Gasper confronted Wyatt, screaming at her and claiming that Wyatt and Gasper’s probationer were

talking about Gasper. Subsequent to this encounter, Wyatt asserts that Chief Lapham came to the

courthouse to speak with her but they were unable to converse at that time. Wyatt emailed Human

Resources Manager Dotty Miller the same day regarding the incident and met with her on

November 13, 2019, to discuss the ongoing hostilities between the two. After speaking with Miller,

Wyatt spoke with Chief Lapham regarding the issues between her and Gasper. In the meantime,

Wyatt contends that Gasper posted a SpongeBob meme on Facebook that showed SpongeBob

about to cry because someone raised their voice.

       Wyatt did not hear from either Miller or Chief Lapham for the remainder of the week.

However, six days later, on November 19, 2019, her employment was terminated because “of the

cumulative issues.” She asserts she was terminated and retaliated against in violation of the

ADEA.

                                         DISCUSSION




                                                3
        Before reaching the thrust of the County Defendants’ Motion to Dismiss, the Court first

addresses Plaintiff’s concession that the individual claims against Chief Lapham and Miller should

be dismissed as they are not “employers” for purposes of the ADEA. As a general proposition,

only an “employer” may be liable under the ADEA. 29 U.S.C. § 623(a). Indeed, individuals “who

are not otherwise employers cannot be sued under Title VII or the ADEA.” Cianci v. Pettibone

Corp., 152 F.3d 723, 729 (7th Cir. 1998). Plaintiff concedes that neither Chief Lapham nor Miller

are Plaintiff’s employer for ADEA purposes. Accordingly, the motion to dismiss is GRANTED as

to Chief Lapham and Miller.

        Next, the Court turns to the primary focus of the County Defendants’ motion, that is, their

assertion that dismissal is appropriate because the Plaintiff is not an employee within the meaning

of the ADEA. Under the ADEA, it is unlawful for an employer “to discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual’s age.” 29 U.S.C.A. § 623(a)(1) (2016).

The protections established by the ADEA are extended to anyone defined as an employee under

the Act, but precludes “appointee[s] on the policymaking level.” 29 U.S.C. § 630(f). 1 In Opp v.

Office of State's Attorney of Cook County, the Seventh Circuit explained that “[a]n individual is

considered an appointee on the policymaking level if ‘the position held by the individual

authorizes, either directly or indirectly, meaningful input into governmental decision-making on

issues where there is room for principled disagreement on goals or their implementation.’” 630



1
 The relevant section of the ADEA that defines the term “employee” excludes from its coverage four
types of persons: (1) elected officials; (2) the personal staff of an elected official; (3) appointees on the
policymaking level; and (4) “an immediate advisor with respect to the exercise of the constitutional or
legal powers of the office.” 29 U.S.C. § 630(f). The County Defendants assert only that Wyatt is excluded
as an appointee on the policymaking level.


                                                     4
F.3d 616, 619–20 (7th Cir. 2010) (quoting Americanos v. Carter, 74 F.3d 138, 141 (7th Cir. 1996)).

When considering whether an individual is a policymaking employee, “a court is to examine ‘the

powers inherent in a given office, as opposed to the functions performed by a particular occupant

of that office .... [W]e emphasize[ ] the functions of the office involved, not the

officeholder.’” Id. at 620 (alteration in original) (quoting Tomczak v. City of Chicago, 765 F.2d

633, 640–41 (7th Cir. 1985)). “[D]etermining the powers inherent in a given office may be done

without the aid of a finder of fact ‘when the duties and responsibilities of a particular position are

clearly defined by law and regulations.’” Id. at 621 (quoting Vargas–Harrison v. Racine Unified

Sch. Dist., 272 F.3d 964, 972 (7th Cir. 2001)).

          To demonstrate that Wyatt is an appointee, the County Defendants point out that by Indiana

statute, “[p]robation officers shall serve at the pleasure of the appointing court and are directly

responsible to and subject to the orders of the court.” Ind. Code § 11-13-1-1(c). Next, the County

Defendants assert that the duties and responsibilities of the probation officer’s position are clearly

defined in Indiana statutes. They cite Ind. Code §11-13-1-3, which outlines twelve mandatory

statutory duties and responsibilities 2 of probation officers, to show that probation officers have




2
    The mandatory duties include:

      (1) conduct prehearing and presentence investigations and prepare reports as required by
          law;
      (2) assist the courts in making pretrial release decisions;
      (3) assist the courts, prosecuting attorneys, and other law enforcement officials in making
          decisions regarding the diversion of charged individuals to appropriate noncriminal
          alternatives;
      (4) furnish each person placed on probation under his supervision a written statement of the
          conditions of his probation and instruct him regarding those conditions;
      (5) supervise and assist persons on probation consistent with conditions of probation
          imposed by the court;
      (6) bring to the court's attention any modification in the conditions of probation considered
          advisable;
      (7) notify the court when a violation of a condition of probation occurs;
                                                      5
meaningful input into the decision-making of the court. Finally, the County Defendants cite several

cases that identify probation officers as holding a policymaking position, albeit in similar, but

differing contexts. See Larson v. Cantrell, 974 F.Supp. 1211, 1217 (N.D. Ind. 1997) (probation

officers are unprotected from political discharge due to policymaking nature of their position);

O’Reilly v. Montgomery Cty, 2003 WL 23101795, at *5 (S.D. Ind. Feb. 24, 2003) (“as a probation

officer, O'Reilly was ‘an appointee on the policy making level’ under 42 U.S.C. § 2000e(f) and 29

U.S.C. § 203(e)(2)(C) and was not an ‘employee’ for purposes of Title VII and the FMLA.”); see

also, Americanos, 74 F.3d at 144 (affirming dismissal under Rule 12(b)(6); deputy attorney

general in Indiana is exempt employee under Title VII), Heck v. City of Freeport, 985 F.2d 305,

310 (7th Cir.1993) (applying policymaking provision under ADEA to general inspector for local

health department, and affirming grant of summary judgment in favor of defendant).

       In Larson, the court, looking to the duties and responsibilities listed in Ind. Code § 11-13-

1-3, stated that “[o]n their face, these duties sound fairly important to a judge’s effectiveness.

Probation officers appear to have some input in politically sensitive decisions by judges regarding

criminal defendants’ bail, sentencing, and rehabilitation.” Larson, 974 F. Supp. at 1217.

Ultimately, the court concluded, “[a]t a minimum, those duties ‘authorize’ probation officers to



   (8) cooperate with public and private agencies and other persons concerned with the
       treatment or welfare of persons on probation, and assist them in obtaining services from
       those agencies and persons;
   (9) keep accurate records of cases investigated by him and of all cases assigned to him by the
       court and make these records available to the court upon request;
   (10) collect and disburse money from persons under his supervision according to the order of
       the court, and keep accurate and complete accounts of those collections and
       disbursements;
   (11) assist the court in transferring supervision of a person on probation to a court in another
       jurisdiction; and
   (12) perform other duties required by law or as directed by the court.

Ind. Code § 11-13-1-3.


                                                    6
have ‘indirect’ yet ‘meaningful input’ on politically sensitive discretionary decisions by judges

regarding bail, sentencing, and defendant rehabilitation.” Id.

       Similarly, in O’Reilly, the court examined an identical definition of employee as in the

ADEA, but in the context of Title VII and the FMLA. There, the court first determined that the

issue was properly decided on a motion to dismiss. O’Reilly, 2003 WL 23101795 at *9 (“whether

a probation officer is an exempt employee under Title VII and the FMLA is a question of law and

properly decided on a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6)”). Next, the Court

looked to the statutory requirements of the position and concluded:

       While the duties that O’Reilly herself actually performed might have been more
       limited, under the statute, the job of a probation officer necessarily requires constant
       decision-making and by definition involves the exercise of a great deal of
       professional discretion. The probation officer is the professional upon whose
       recommendations the court relies in coming to important decisions. Each
       recommendation or decision made by a probation officer may promote or
       undermine the policies and stature of the prosecuting attorneys, the trial judges, and
       the state judicial system in general.

Id. at *10. The court then concluded that O’Reilly was an “appointee on the policy making level”

under the relevant statutes. Id.

       In response to the County Defendants’ argument, Wyatt says very little. In her seven

paragraph response, the sole argument she makes on this issue is to plead with the Court that “[t]his

cannot be the law” because otherwise “old probation officers could be fired at will because of their

age and would have no redress.” (ECF No. 51 at 1). Wyatt cites no authorities and does not attempt

to distinguish any of the County Defendants’ authorities. Given the absence of attention Wyatt

places on convincing the Court that the County Defendants are incorrect in their position, the Court

is not inclined to reexamine the decisions that have already concluded, in similar statutes, that

Wyatt is an appointee on the policymaking level and thus, not an “employee.” See Ross v. Adams,

2017 WL 3034267, at *4 (S.D. Ind. July 18, 2017) (“the policymaking exception in the definition

                                                  7
of employee under the FLSA is nearly identical to the same exception within the ADEA and Title

VII.”). Accordingly, the Court concludes that Plaintiff has failed to properly assert that she is an

“employee” under the ADEA and thus, cannot state a claim for relief under that statute. The

Motion to Dismiss is, therefore, GRANTED.

                                         CONCLUSION

       Based on the foregoing, the Motion to Dismiss (ECF No. 47) is GRANTED as to all parties.

The CLERK is DIRECTED to enter judgment in favor of the Defendants.

       SO ORDERED on June 24, 2021.

                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 8
